DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is in response to application and preliminary amendment filed on 4/5/2019.
Applicant’s addition of claim(s) 15-33 is/are acknowledged.
Claim(s) 1-14 is/are canceled.
Claim(s) 15-33 is/are pending in this Office Action.
Priority





Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. DE 10 2016 221 334.2, filed on 10/28/2016.
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Germany on 10/16/2017. It is noted, however, that applicant has not filed a certified copy of the DE 10 2017 218 446.9 application as required by 37 CFR 1.55.
Acknowledgment is made of applicant’s indication of National Stage entry from PCT application PCT/EP2017/076413, filed 10/17/2017. 
Information Disclosure Statement
The information disclosure statement filed 4/5/2019 has been considered by the examiner.
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The abstract of the disclosure is objected to because it is greater than 150 words.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “147”, “149”, “153”, “155”, mentioned at least pg. 10, lines 14-16 of instant specification. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application.

Specification

- the following reference sign(s) mentioned in the description: “147”, “149”, “153”, “155” at least pg. 10, lines 14-16 of instant specification are not present in the 
Appropriate correction is required.
Claim Objections
Claims 16-18, 21-24, 27, 30-32 objected to because of the following informalities:  
Claims 16 and 30 recite the limitations "the redundant supply".  There is insufficient antecedent basis for this limitation in each claim. For the purposes of examination, the examiner is interpreting the limitations to be “a redundant supply”, instead. 
Claim 21 recites the limitation "the battery sensor".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is assuming Applicant intended to recite this limitation in claim 15.  
Claim 22 recites the limitation "the instantaneous state".  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is interpreting the limitations to be “an instantaneous state”, instead. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.







Claim(s) 15-33 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 15 and 28, the limitations “assigning a respective load profile to a respective mode of operation, which usually occurs in this mode of operation upon activation of at least one consumer which is able to bring the vehicle to a standstill” (lines 4-5 of claim 15 and lines 4-5 of claim 28) are unclear. The language “which usually occurs” renders the claims indefinite because it creates ambiguity as to what alternatives regarding the “respective load profile” are covered by the claim. I.e., is the “activation of at least one consumer” required to assign the respective load? Further, the term, “usually” is one of relative degree. The term “usually” is not defined by the claim nor the specification (pg. 4, line 16), and one of ordinary skill in the art would not be reasonably apprised to the scope of the limitation “which usually occurs in this mode…”. For the purposes of examination, the examiner is interpreting the scope of the limitation to be assigning a respective load profile to a respective mode of not suggesting this interpretation as an amendment.
Claims 15 and 28 recite the limitations "at least one of the load profiles" in lines 8-9 and line 9, respectively.  There is insufficient antecedent basis for “the load profiles” in each claim. For the purposes of examination, the examiner is interpreting the scope of the limitation to be that the “respective load profile” of each claim is comprised by a plurality of load profiles, instead. Applicant is requested to amend the claims to distinctly define these terms or specifically point to support in the specification so that the examiner may properly interpretation the claim limitations. 
Regarding claims 15 and 28, the limitations “providing that the mode of operation associated with the load profile and/or the automated driving function is unblocked, blocked, left or influenced as a function of the predicted characteristic variable of the energy store” in lines 10-12 of each claim are unclear. It is unclear what method/functional step is actually being recited. The limitations recite “providing”, but do not clearly recite what is being provided. Further, what is the meaning of the term “left”? Applicant’s specification (line 22, pg. 4 and line 3, pg. 5, line 18, pg. 6, line 26, pg. 15) recites the term, however it is only recited in a way similar to the claims and does not provide a clear definition. See MPEP 2173.03. Similarly, what is the meaning of the term “influenced”? Applicant’s specification (line 22, pg. 4 and line 3, pg. 5) recites the term, however it is only recited in a way similar to the claims and does not provide a clear definition. 
For the purposes of examination, the examiner is interpreting the scope of the above limitations to be that the mode of operation and/or the automated driving function are unblocked or blocked based on the predicted at least one characteristic variable of the energy store. 
Regarding claim 16, the limitation “the associated mode of operation and/or automated driving function being unblocked, blocked, left or influenced as a function of the characteristic variable” in 
For the purposes of examination, the examiner is interpreting the scope of the limitation to be that the mode of operation and/or the automated driving function are unblocked or blocked based on the characteristic variables. 
Similarly, regarding claim 19, the limitation “the associated mode of operation and/or automated driving function being unblocked, blocked, left or influenced as a function of the characteristic variable of the further energy store” in unclear. What is the meaning of the term “left”? Applicant’s specification (line 22, pg. 4 and line 3, pg. 5, line 18, pg. 6, line 26, pg. 15) recites the term, however it is only recited in a way similar to the claims and does not provide a clear definition. Similarly, what is the meaning of the term “influenced”? Applicant’s specification (line 22, pg. 4 and line 3, pg. 5) recites the term, however it is only recited in a way similar to the claims and does not provide a clear definition. See MPEP 2173.03.
For the purposes of examination, the examiner is interpreting the scope of the limitation to be that the mode of operation and/or the automated driving function are unblocked or blocked based on the characteristic variable of the further energy store. 
Claim 20 recites the limitation “the associated energy store”. There is insufficient antecedent basis for this limitation in the claim. Associated to what? It is unclear if applicant is referring the “energy store” of claim 15 or if they are introducing another component. For the purposes of examination, the examiner is interpreting the “associated energy store” to be the “at least one energy store” of claim 15. 
Regarding claims 25 and 33, the term “safe” in the limitation “safe state” is a relative term which render the claims indefinite. The term "safe" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Applicant’s specification gives an example of the “safe state” being “an emergency stop” (line 17, pg. 20), however, this is not a distinct, definite definition of the tem. One person of ordinary skill in the art could reasonably have a different interpretation of the term “safe state” than another person of ordinary skill in the art. Regarding claim 33, the limitation “including a standstill” is an open-ended definition regarding the “safe state”, and thus does not avoid the indefinites issue. Therefore, the claims are indefinite. 
Regarding claim 26, the term “suitable” is a relative term which renders the claim indefinite. The term "suitable" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. One person of ordinary skill in the art could reasonably have a different interpretation of the term “suitable” than another person of ordinary skill in the art. Therefore, the claim is indefinite. 
	Claims 17-18, 21-24, 27, and 29-32 are rejected due to their dependency on a rejected base claim.
		
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.













Claim 15-31, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jezierski, JR (US 2017/00632125 A1), hereafter referred to as Jezierski, in view of Stemmer (US 2017/0008401 A1), hereafter referred to as Stemmer.
Regarding claims 15 and 28, as far as they are definite, Jezierski teaches a device and associated method, said device comprising: 
a monitoring apparatus (“controller 200”, Fig. 2) configured to perform a method (“method 500”, Fig. 7), said method comprising: 
(“load profile 400”, Fig. 6) to a respective mode of operation (“high energy events 402 and high power events 404”, Fig. 6)
(“The power system 100 can also include a controller 200 that is configured to monitor and/or control various aspects of the power system 100 as shown in FIGS. 1 and 2. For example, the controller 200 can be configured to control power distribution of the energy storage system in response to a power demand according to example aspects of the present disclosure discussed herein.”, para. 0031, “FIG. 6 depicts a plot of an example load profile 400 associated with a power demand according to example embodiments of the present disclosure. Load profile 400 can specify one or more amounts of power to be delivered by an energy storage system, and a duration for which to deliver the one or more amounts of power. Load profile 400 can include high energy events 402 and high power events 404.”, para. 0040, “At (502), method (500) can include receiving data indicative of a load profile associated with an energy storage system.”, para. 0049), 
wherein the mode of operation comprises activation of at least one consumer (“DC bus 125”, Fig. 1), wherein at least one energy store (“battery energy storage devices”, “The power system 100 can include a battery energy storage system (BESS) 110. The BESS 110 can include one or more battery energy storage devices, such battery cells or battery packs”, para. 0026, is able to supply the at least one consumer (“The BESS 110 can be coupled to DC to DC converters 120. In particular, each battery energy storage device can be coupled to a DC to DC converter 120. Each DC to DC converter 120 can be a buck converter, boost converter, or buck/boost converter. Each DC to DC converter 120 can convert a DC voltage at the DC bus 125 to a suitable DC voltage for providing power to or receiving power from the BESS 110.”, para. 0028)
(“one or more current, voltage, and/or temperature sensors”, see para. 0022 citation below), at least one characteristic variable (“one or more operating characteristics”, see para. 0050 citation below) of the energy store as a function of at least one load profile (“At (504), method (500) can include determining one or more time windows within the specified duration when the load profile is associated with a high energy event and one or more time windows during the duration when the load profile is associated with a high power event…a high energy event can correspond to a time window when the amount of energy required to meet the load profile is greater than an energy threshold. The power threshold and/or energy threshold can be determined based at least in part on one or more operating characteristics of the energy storage elements in the energy storage system. For instance, the one or more operating characteristics can include energy density, power density, and/or sustained charge or discharge rate associated with the energy storage elements.”, para. 0050, “The operating parameters can be determined at least in part by one or more current, voltage, and/or temperature sensors configured to monitor one or more signals associated with the energy storage system.”, para. 0022); and 
controlling the mode of operation associated with the load profile and/or the automated driving function to be unblocked or blocked as a function of the predicted characteristic variable (“At (506), method (500) can include determining whether the energy storage system is currently within a time window associated with a high energy event. If the energy storage system is in a time window associated with a high energy event, method (500) can include controlling the energy storage elements of the first type to deliver more power relative to the energy storage elements of the second type (508).”, para. 0051). 

for monitoring a motor vehicle including an automated driving function, including different modes of operation for bringing the motor vehicle to a standstill,
nor wherein the at least one consumer is capable of bringing the vehicle to a standstill.

Instead, Jezierski teaches the “present subject matter relates generally to energy storage systems and more particularly, to controlling power delivery of energy storage systems having multiple energy storage element types” (para. 0001), and “Energy storage systems can include one or more battery banks or other energy storage devices that can be coupled to the grid via a suitable power converter. Energy storage systems are unique in that energy storage systems have the ability to both deliver and reserve energy for particular grid services.” (para. 0003). 

However, Stemmer teaches a device and a method for monitoring a motor vehicle including an automated driving function (“vehicle 1”, Fig. 1-2, “the vehicle that has been controlled up to that point semi-autonomously.”, see para. 0022 citation below, “Modern motor vehicles already allow semi-autonomous driving, thus driving in which the driver is at least in part no longer involved in the motor vehicle guidance. Development increasingly is aimed in a direction of relieving the driver as much as possible towards piloted, respectively predominantly autonomous driving.”, para. 0004), including different modes of operation for bringing the motor vehicle to a standstill (“emergency stop or state of emergency operation”, see para. 0022 citation below), said device comprising: 
a monitoring apparatus (“control device 10”, Fig. 1-2) configured to perform the method (“In the exemplary embodiment shown here, provision is made for two electric motors 9 on two of the wheels 7, for example the front wheels, which electric motors can be activated via a common control device 10.”, para. 0020), said method comprising: 
(“emergency stop or state of emergency operation”, see para. 0022 citation below) comprising activation of at least one consumer (“at least one actuator”, see para. 0025 citation below) which is capable of bringing the vehicle to a standstill (“brought to a standstill”, see para. 0022 citation below, and “The vehicle can thus be slowed down even faster.”, see para. 0025 citation below), wherein at least one energy store (energy supply of the “electric motor 9”, “electric motor 9” seen in Fig. 1-2) is able to supply the at least one consumer (“In the exemplary embodiment shown here, provision is made for two electric motors 9 on two of the wheels 7, for example the front wheels, which electric motors can be activated via a common control device 10. The electric motors 9 involve, for example, wheel-hub motors which provide traction in the vehicle which is designed here as electric vehicle.”, para. 0020)
(“Further provided is an electronic parking brake device 12, which includes a control device 13 and brake means 14 associated in the shown example to the two rear wheels 7 and including at least one actuator, which can be activated by the control device 13 and acts for example on the brake 6, or operates an own brake element. The control device 10 communicates with the control device 13. When detecting any kind of fault within the brake system 2, the electric motor 9 is switched to regenerative deceleration mode and the control device 10 sends at the same time a signal to the control device 13, which then additionally operates and activates the brake devices 14 so that deceleration is effected not only via the electric motor 9 but also via the parking brake device 12. The vehicle can thus be slowed down even faster.”, para. 0025); and
the mode of operation and/or the automated driving function are unblocked or blocked (“the electric motors 9 apply a deceleration torque”, see para. 0022 citation below)
(“As soon as the ESC block 8 or the control device 10 detects any type of malfunction of one of the components of the brake system 2, or in case of the ESC block 8 one of its components, such as for example a valve or the like, the two electric motors 9 are immediately addressed by the control device 10, which receives this respective fault signal, to switch immediately to a regenerative mode. In this regenerative mode, the electric motors 9 apply a deceleration torque, causing the vehicle 1 to slow down. The vehicle 1 may hereby be brought to a standstill. Intervention by the driver of any kind is not required, rather the system spontaneously switches to this emergency stop or state of emergency operation and slows down the vehicle that has been controlled up to that point semi-autonomously. The driver receives a take-over request which prompts him to assume vehicle control again. This automatically induced, deceleration to switch the electric motor 9 into regenerative mode provides the driver with enough time to assume control, while the vehicle is actively slowed down at the same time to ensure the “fail-operational” mode.”, para. 0022).

All of the components are known in Jezierski and in Stemmer. Jezierski teaches assigning a “load profile” to “high energy events” which comprise activation of at least one “DC bus” supplied by “battery energy storage devices”, predicting “one or more operating characteristics” of the “battery storage device”, and controlling the “high energy events” to be blocked. Stemmer teaches an “emergency stop or state of emergency operation” comprising activation of “at least one actuator” which is capable of bringing a vehicle to a “standstill”, wherein an “electric motor 9” supplies the “at least one actuator”. Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to combine the inventions of Jezierski and Stemmer by implementing the controlling of energy storage, as taught by Jezierski (see citations of Jezierski above in this Office action) with the “vehicle 1” (Fig. 1-2) of Stemmer. The motivation for doing so would be to bring the “vehicle 1” to a “standstill”, as taught by Stemmer in 

Regarding claim 16, Jezierski further teaches wherein at least two energy stores (“battery energy storage devices 112 and 113”, Fig. 1) are provided for a redundant supply of the consumer and/or for the supply of a further consumer (see two “DC bus 125”, Fig. 1) which is able to bring the vehicle to a standstill (this limitation of “able to bring the vehicle to a standstill” is taught in the discussion of the combination of Jezierski and Stemmer), and, characteristic variables are predicted for each of the two energy stores as a function of the load profile, the mode of operation and/or the automated driving function are unblocked or blocked based on the characteristic variables (this limitation is taught in the prior art rejection to claim 15, see para. 0028 citation in the rejection to claim 15).

Regarding claim 17, Jezierski further teaches wherein the load profile is predefined as a function of the state of the vehicle electrical system, and/or a state of the load (“Load profile 400 can specify one or more amounts of power to be delivered by an energy storage system, and a duration for which to deliver the one or more amounts of power.”, para. 0049, this citation is also given in the prior art rejection to claim 15).

Regarding claim 18, Jezierski further teaches wherein the characteristic variable of the energy store is ascertained as a function of a model of the energy store (“the one or more operating characteristics can include energy density, power density, and/or sustained charge or discharge rate associated with the energy storage elements.”, para. 0050, this citation is also given in the prior art rejection to claim 15).

Regarding claim 19, Jezierski further teaches wherein a characteristic variable of a further energy store (“battery energy storage devices 112 and 113”, Fig. 1) is predicted as a function of a model of the further energy store, and the mode of operation associated with the load profile and/or the automated driving function is unblocked, blocked, left or influenced as a function of the predicted characteristic variable of the further energy store (these limitations are taught in the prior art rejection to claim 15, as the cited limitations which teach the device and method of Jezierski reference both “battery energy storage devices 112 and 113”).

Regarding claim 20, Jezierski further teaches wherein the mode of operation regarding the at least one energy store relates to at least one such consumer which is supplied by the energy store (this claim is taught in the prior rejection to claim 15, see also the 35 USC 112(b) rejection to claim 15 regarding the “which usually occurs” language of claim 15).

Regarding claim 21, Jezierski further teaches wherein the battery sensor predicts the characteristic variable of the energy store for which characteristic variables are detected by the battery sensor (this claim is taught in the prior art rejection to claim 15, see also the claim objection to claim 21 regarding “the battery sensor”.

Regarding claim 22, Jezierski further teaches wherein an instantaneous state of the energy store, including at least one of a state of charge, a temperature, a voltage, a current, an internal resistance, is used for ascertaining the characteristic variable of the energy store (“Power delivery can further be controlled based at least in part on one or more feedback signals associated with the energy storage system. The one or more feedback signals can be indicative of one or more operating parameters. In example embodiments, the one or more operating parameters can include states of charge, temperature, charge or discharge currents, and/or terminal voltages associated with the energy storage system.”, para. 0022).

Regarding claim 23, the combination of Jezierski and in Stemmer teach wherein the load profile (“load profile 400”, Fig. 6 of Jezierski) is varied as a function of at least one fault (“any type of malfunction of one of the components of the brake system 2”, para. 0022 of Stemmer) in the vehicle electrical system or on a consumer.

Regarding claim 24, Jezierski further teaches wherein the load profile is varied as a function of at least one load state (“one or more amounts of power to be delivered by an energy storage system”, para. 0040) in the vehicle electrical system (“FIG. 6 depicts a plot of an example load profile 400 associated with a power demand according to example embodiments of the present disclosure. Load profile 400 can specify one or more amounts of power to be delivered by an energy storage system, and a duration for which to deliver the one or more amounts of power.”, para. 0040).

Regarding claims 25 and 33, Jezierski further teaches “one or more memory devices 214”, Fig. 2, but does not explicitly teach wherein at least one piece of information for at least one mode of operation is stored as to whether this mode of operation may be used to bring the vehicle into a safe state, including a standstill.
However, Official Notice is taken that storing information is a conventional or well-known feature or method for the purpose of recalling said information later. Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to store the at least one mode of operation via the memory device of Jezierski. 

Regarding claim 26, the combination of Jezierski in view of Stemmer further teaches wherein, in a critical state in which the vehicle must be brought to a standstill, such a mode of operation is selected which was ascertained as being suitable therefor during a prior check based on the load profile (as Jezierski teaches “(506)”, Fig. 7, which corresponds to Applicant’s “prior check”, “At (506), method (500) can include determining whether the energy storage system is currently within a time window associated with a high energy event. If the energy storage system is in a time window associated with a high energy event,”, para. 0051.

Regarding claim 27, Jezierski further teaches wherein the characteristic variable of the battery is compared to at least one limiting value (“power threshold” or “energy thresholf”, see para. 0050 citation below) and, as a function of the comparison to the limiting value, the associated mode of operation and/or automated driving functions is unblocked or blocked (“In example embodiments, a high power event can correspond to a time window when the amount of power specified in the load profile is greater than a power threshold. Similarly, a high energy event can correspond to a time window when the amount of energy required to meet the load profile is greater than an energy threshold.”, para. 0050). 

Regarding claim 29, Jezierski further teaches wherein at least one energy store includes a battery (this claim is taught in the prior art rejection to claim 15, wherein “The BESS 110 can include one or more battery energy storage devices, such battery cells or battery packs”, para. 0026).

Regarding claim 30, Jezierski further teaches wherein at least two energy stores (“battery energy storage devices 112 and 113”, Fig. 1), which include batteries (“The BESS 110 can include one or more battery energy storage devices, such battery cells or battery packs”, para. 0026), are provided for a redundant supply of the consumer and/or for the supply of a further consumer (see two “DC bus 125”, Fig. 1) which is able to bring the vehicle to a standstill (this limitation of “able to bring the vehicle to a standstill” is taught in the discussion of the combination of Jezierski and Stemmer), and, characteristic variables are predicted for each of the two energy stores as a function of the load profile, the associated mode of operation and/or automated driving function being unblocked, blocked, left or influenced as a function of the characteristic variables (this limitation is taught in the prior art rejection to claim 15, see para. 0028 citation in the rejection to claim 15).

Regarding claim 31, Jezierski further teaches wherein the load profile is predefined as a function of the state of the vehicle electrical system, in particular a fault and/or a loading of the vehicle electrical system, and/or a state of the load (“Load profile 400 can specify one or more amounts of power to be delivered by an energy storage system, and a duration for which to deliver the one or more amounts of power.”, para. 0049, this citation is also given in the prior art rejection to claim 15).

Claim 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jezierski, JR (US 2017/00632125 A1), in view of Stemmer (US 2017/0008401 A1), further in view of Nishi et al. (US 2010/0033132 A1), hereafter referred to as Nishi.
Regarding claim 32, Jezierski in view of Stemmer do not explicitly teach wherein the characteristic variable of the energy store is ascertained as a function of a model of the energy store, which is stored in a battery sensor.
Instead, Jezierski teaches monitoring signals of the “one or more current, voltage, and/or temperature sensors” to predict the “one or more operating characteristics”.

predicting a characteristic variable (“sensed values”, see para. 0079 citation below) of an energy store (“secondary battery 10”, Fig. 1), wherein the characteristic variable is ascertained as a function of a model (“battery model”, see para. 0079 citation below) of the energy store, which is stored in a battery sensor (“sensors 30, 32, 34”, Fig. 1)
(“Battery ECU 50 includes a battery model unit 60 and a battery information generating unit 70. Each of battery model unit 60 and battery information generating unit 70 corresponds, e.g., to a function block that is implemented by executing a predetermined program by battery ECU 50. Battery model unit 60 successively calculates a state estimation value representing a battery state at predetermined cycles according to a battery model that enables dynamic estimation of the internal state of secondary battery 10, based on sensed values provided from sensors 30, 32, 34 arranged at secondary battery 10.”, para. 0079).
All of the components are known in Jezierski in view of Stemmer and in Nishi. Jezierski in view of Stemmer teach all of the limitations except for wherein the characteristic variable predicted as a function of a model of the energy store, which is stored in a battery sensor. Thus, since Jezierski teaches “one or more current, voltage, and/or temperature sensors” to predict the “one or more operating characteristics”, and Nishi teaches using “battery model” to calculate “a state estimation value representing a battery state” (para. 0079), it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Jezierski in view of Stemmer with the teachings of Nishi by using the “battery model”, as taught by Nishi with the “one or more current, voltage, and/or temperature sensors” of Jezierski. The motivation for doing so would be to enable the “dynamic estimation”, as taught by Nishi, of the “battery energy storage devices” of Jezierski. 
Conclusion









The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:  See Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMELIA VORCE whose telephone number is (313) 446-4917.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached at (571) 272-4190.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
	
	
	
	/A.V./               Examiner, Art Unit 3665                                                                                                                                                                                         
	/CHRISTIAN CHACE/               Supervisory Patent Examiner, Art Unit 3665